El Juez Asociado Señoe Wole
emitió la opinión del tribunal.
Se presentó acusación contra Juan Estrada Prado por el delito de homicidio voluntario. En octubre 21, 1935, so llamó al acusado y se le leyó la acusación. Éste entonces solicitó que se le concediera tiempo para contestar a la misma, y la corte le concedió hasta el 25 de octubre. El 23 de dicho mes el acusado radicó una moción solicitando un pliego de particulares. La moción fué oída por la corte el 1 de noviembre de 1935, y ésta se reservó su decisión. Sin •decidir formalmente esta moción, el caso fué señalado para juicio y finalmente visto con la comparecencia personal del acusado y de su letrado el 1 de junio de 1936. De los autos no se desprende que jamás se resolviera directamente la moción en que se solicitaba un pliego de particulares ni que el acusado en momento alguno solicitara una decisión especí-*817fiea. Bajo estas circunstancias, como el caso fné a juicio, podría asumirse o presumirse que la corte declaró sin lugar la moción solicitando el referido pliego de particulares. El caso evidentemente fué juzgado a base de la acusación original.
Se rindió veredicto condenatorio contra el acusado y entonces su abogado solicitó que no se dictara sentencia, toda vez que el acusado nunca había hecho una alegación formal a la acusación ni en otra forma había planteado con-troversia alguna sobre el delito imputádole. La corte de-claró sin lugar la moción.
Por regla general cuando en una causa criminal el acu-sado se funda en la alegación general de inocente, muy raras reces o nunca se radica una alegación escrita. . Lo que ocurre es que el acusado o su abogado dicen “inocente”, y el secre-tario anota la alegación correspondiente. Igualmente ocurre cuando el acusado guarda silencio.
Por tanto, no es raro que la corte considere que ha sur-gido una contienda cuando un acusado entra a juicio, repre-gunta a los testigos y presenta su propia defensa.
 Se señala como error el haber dejado la corte de declarar con lugar la moción para que no se dictara sentencia, y el fiscal de este tribunal conviene en que hubo tal errorLas partes citan varios casos. para sostener este criterio, tales como People v. Corbett, 28 Cal. 328, 331; People v. Monagham, 102 Cal. 229; Parkinson, v. People, 10 L.R.A. 91.
A esta lista pudo haberse agregado el caso de Crain v. United States, 162 U. S. 625. La opinión de la mayoría está fuertemente en favor de la posición asumida por el fiscal. El Juez Asociado Sr. Peckham radicó una opinión disidente; en la que, entre otras cosas, dice:
“. . . Durante cierta época en la historia de Inglaterra,, cuando un acusado no tenía derecho a estar representado por le-trado, y cuando las penas de los delitos eran tan severas que conmo-vían el sentido de la justicia de muchos jueces que administraban la-ley penal, era natural que a objeciones técnicas que quizá se inter-r *818ponían, por sí solas entre el acusado y el cumplimiento de una pena-lidad severa, por no decir cruel, se les otorgara gran peso, y que no teniendo realmente esas formas y modos de procedimiento relación alguna con los méritos de determinado caso, se insistiera en ellas como una especie de escudo de defensa contra las acusaciones que de otro modo resultarían fructuosas, y que a la par no debían prosperar. Aquellos tiempos ya son idos, y las razones para que nos ciñamos estricta y servilmente a las meras formas han pasado con ellos.
“Supongamos, sin embargo, que el acusado por mera inadver-tencia no hubiera sido llamado formalmente para leérsele la acusa-ción, que no hubiera hecho alegación específica, que se le sometía a juicio sin objeción alguna de su parte y que ambas partes considera-ban el caso tal cual si él hubiese sido llamado para la lectura de la acusación y hubiera alegado su inocencia, ¿podría sostenerse con plausibilidad, no obstante, que se había cometido un error fatal al abandonarse esta formalidad, y que una sentencia condenatoria debe por tal motivo ser revocada? ¿Es posible que por primera vez un acusado plantee fructuosamente ante este tribunal esta objeción, bajo circunstancias que revelen una renuncia de la regla, y obtenga una revocación de la sentencia por ese solo motivo? A mi modo de ver las cosas, la mera exposición de estas cuestiones presenta su respuesta de manera concluyente. Algunos casos pueden sostener que es nece-sario hacer una alegación formal y que la conducta de un acusado al ir a juicio sin levantar objeción alguna, tal cual si hubiera hecho la alegación de inocente, no equivale a una renuncia de la necesidad de hacer tal alegación. Esos casos no están basados en principios que, a mi juicio, deben ser ahora seguidos.
“En este caso el acusado no pudo resultar perjudicado por una inadvertencia de ese género. Debe resolverse que ha renunciado aquello que bajo las circunstancias hubiera sido una formalidad en-teramente sin importancia. Debe inferirse de manera concluyente una renuncia cuando las partes han procedido tal cual si el acusado hubiese sido debidamente llamado para la lectura de la acusación y si hubiera hecho una alegación de inocente, y cuando no se presentó objeción alguna por razón de la ausencia a tal alegación hasta que, como sucede en este caso, los autos fueron elevados a este tribunal en apelación. Sería contrario a la debida administración de justicia el permitir que un acusado bajo tales circunstancias permaneciera tranquilo, no dijera nada con respecto a tal objeción, y que entonces por primera vez la levantara ante este tribunal.”
*819El Tribunal Supremo de los Estados Unidos tuvo ante sí un caso similar en el de Garland v. Washington, 232 U. S. 642, y la decisión del caso de Grain v. United States, supra, fué directamente revocada. Los Lechos de aquel caso eran más parecidos a los del presente, y la corte citó, con aproba-ción, parte de la opinión disidente del Juez Asociado Sr. Peckham en el caso de Crain, supra. La jurisprudencia general hoy en día es que un acusado puede renunciar la lec-tura de la acusación o la alegación a ésta. 16 Corpus Juris 391, párr. 720; Annotated Cases, 1917-D 829, 832; véase también Rose’s Notes to U. S. Reports, 1932 Supp., vol. 8, págs. 202, et seq.
Poco tenemos que agregar al razonamiento del Tribunal Supremo de los Estados Unidos, excepto quizá para decir que en el presente caso • el acusado estaba representado por letrado, tuvo la oportunidad de defenderse y de confron-tarse con los testigos en su contra.
Además, el acusado presentó una moción solicitando un pliego de particulares. No hallamos que a-un “pliego de particulares” se le haya dado una clasificación definida como alegación. No importa qué posición podamos asu-mir, subsiste el hecho de que el acusado no insistió en que se resolviera su moción solicitando el pliego de parti-culares ni solicitó la oportunidad de hacer una alegación, y por tanto debe resolverse que renunció su derecho a ha-cerlo así.
Hemos hecho un examen detenido de la jurisprudencia de California y no hallamos que los casos más antiguos, citados por el fiscal, hayan sido revocados. Aunque nuestro estatuto ha sido tomado indirectamente de California, no nos sentimos obligados a seguir su interpretación judicial, especialmente en vista del caso, de Garland v. Washington, supra.
No hallamos que se cometiera error en esto.
El siguiente señalamiento se refiere a la admisión de cierto documento por parte de la corte inferior. Parece que el propio abogado del acusado solicitó la introducción del do*820c.nmanto como prueba. No vemos ningún error perjudicial al admitirlo, dadas todas las circunstancias que rodearon su presentación y la reserva hecha, por la corte en sus instruc-ciones.
El motivo para el tercer señalamiento de error surgió del siguiente incidente. La defensa estaba a punto de cerrar su caso y ofreció como prueba los autos de una causa criminal por el delito de ataque para cometer asesinato, que en una ocasión se había seguido contra el interfecto. Luego de algunas discusiones por parte de los letrados la corte sostuvo la objeción a que se admitiera la evidencia ofrecida, diciendo:
“La corte declara con lugar la objeción, pero no por los funda-mentos aducidos, sino porque, a su juicio, esta evidencia no puede presentarse en el estado actual del procedimiento. Es necesario, antes, establecer ciertos requisitos no establecidos aún en el caso.
Además:
‘ ‘ Defensor: Excepción, es más, ni siquiera presento la declara-ción del acusado, renuncio a la declaración del acusado para descan-sar exclusivamente en esa cuestión.
“Fiscal: Y entonces el fiscal se reserva el derecho de comentar ese silencio del acusado después de las manifestaciones de S. «3.
“Defensor: Tomo excepción de las palabras del Fiscal.
“Juez: ¿La defensa ha terminado su caso?
‘ ‘ Defensor: Hemos terminado definitivamente.
“Juez: Entonces el Sr. Fiscal para su informe preliminar, si no tiene prueba de rebuttal.
“Fiscal: No, señor, porque no han surgido los extremos que yo esperaba que podían surgir.
“Defensor: Si el Fiscal no quiere informar, por nuestra parte tampoco.
“Fiscal: ¿Estipulamos no informar este caso y que se le someta al jurado?
“Defensor: Si me lo sugiere S. S. con mucho gusto.
“Juez: ¿Estipulan someter el caso sin informe?
‘ ‘ Defensor: Bueno. ’ ’
*821El error específico lee así:
“Tercer error: La Corte ele Distrito ele Humaeao erró al permitir .al fiscal comentar el silencio del acusado por no haber declarado éste. ’ ’
En un número de jurisdicciones se lian aprobado estatu-tos que prohíben cualquier presunción contra un acusado por dejar de declarar (Véase 16 Corpus Juris, 901, nota 35). Inferimos que en esas jurisdicciones la ausencia del estatuto permitiría que se comentara el silencio del acusado. En Puerto Pico tenemos semejante estatuto, por lo menos en procedimientos seguidos ante un magistrado. El artículo 29 del Código de Enjuiciamiento Criminal (edición de 1935) lee, en parte, así:
“Artículo 29.— (Enmendado según la Ley de 12 de marzo de 1903, pág. 43 y la de 12 de marzo de 1908, pág. 53.) Si después de oída la denuncia, el acusado alegare su inocencia, el juez procederá en la siguiente forma:
“1. ... . . .
“2. Examinará bajo juramento los testigos de la defensa, inclu-yendo al mismo acusado, si éste deseare declarar. Si el acusado no declarare tal circunstancia no podrá utilizarse en su contra.
No obstante, un precepto de nuestra Carta Orgánica dice: “Ninguna persona.... será obligada en ninguna causa criminal a ser testigo contra sí misma.” Sección 2, subdivisión 3, de la Carta Orgánica. La misma disposición puede ha-llarse en el artículo 7 de nuestro Código de Enjuiciamiento Criminal.
Literalmente, las observaciones del fiscal fueron dirigidas a la corte con motivo de lo dicho por el letrado de la defensa, quien, tal vez para impresionar al jurado, manifestó que re-nunciaba al beneficio de la declaración del acusado. Éste no trató de especificar sus objeciones a las observaciones del fiscal, y si lo hubiera hecho, la corte pudo haberse corregido inmediatamente.
*822Examinando los autos, hallamos la siguiente instrucción:
“Por un precepto de ley, el acusado puede o no declarar según él así lo desee. En este caso el acusado no ba declarado y los se-ñores del jurado no deben considerar ese silencio en forma alguna cuando vayan a formar criterio para la emisión del veredicto.”
Nuestra conclusión es que el error, de haberlo, no fué per-judicial, y en ausencia de una solicitud de aclaración, el mismo fué subsanado.
El último error señalado se refiere a si la siguiente instrucción es correcta:
“En los casos criminales, la ley presume 'que el acusado es ino-cente, mientras no se pruebe lo contrario, de modo satisfactorio y por evidencia competente, y es regla de ley que su culpabilidad debe ser completamente probada. Esta presunción de inocencia acompaña al acusado durante el juicio y el jurado debe tenerla presente al de-liberar.”
El apelante sostiene que tal instrucción pudo haber indu-cido a los legos que formaban parte del jurado a creer que la presunción de inocencia no seguía al acusado mientras se deliberaba. No vemos ningún peligro real en tal interpre-tación errónea. El juicio comprende todo hasta el momento de rendirse el veredicto.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.